DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of features including but not limited to:
an aiming method for a weapon system comprising a weapon secured to a chassis, the weapon system comprising an aiming device for aiming the weapon, the aiming method comprising:
determining, via a navigation means of the aiming device, relative to a fixed reference frame, a position and an orientation of a reference frame associated with the chassis;
operating motor means of the aiming device for aiming the weapon in elevation and relative bearing;
determining, via angular measurement means of the aiming device aiming angles of the weapon relative to the chassis;
storing, in an internal memory of a computer connected to the angular measurement means and to the navigation means, a nominal firing profile defined by extreme elevation and relative bearing aiming instructions that are possible for the weapon, therefore extreme possible directions of fire that correspond to a maximum load fire, in the reference frame associated with the chassis, when the chassis is in a firing position on a horizontal ground;
wherein, when the chassis is in a firing position on a field, the aiming method further comprises:
particularly, determining a transfer matrix that is used to transition from instructions expressed in the fixed reference frame to instructions expressed in the reference frame associated with the chassis;
particularly, converting boundaries of the nominal firing profile to determine a transformed firing profile which is delimited by the extreme directions of fire that are possible in the reference frame associated with the chassis when the chassis is in the firing position on the field; and,
particularly, determining an operating firing profile for the aiming, which is defined as a geometric intersection of the nominal firing profile and the transformed firing profile.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
21-Jul-22